Title: Memorandum for Henry Lee, 18 February 1793
From: Washington, George
To: Lee, Henry



Philadelphia February 18th 1793

Memorandum for Govr Lee.
G. Washington is one of a Company who took up, in or about the year 1762, all the ungranted land lying in the Great dismal Swamp; in the vicinity of Norfolk, Portsmouth & Suffolk; and holds two twenty one parts of the Interest therein.
Forty thousand Acres of the interior and richest part of this Swamp has been (as the Subscriber is informed) patented in the names of the Members of said Company; and probably, is all they will ever obtain, altho’ it is far short of what they expected.
This swamp, in fertility of Soil, cannot be exceeded. It is covered with the finest Cyprus & Juniper, & other lofty Wood. Its undergrowth is luxurient Canes.
In the opinion of the Subscriber it may be easily drained; & when drained is equal to the richest Rice land of So. Carolina, which, in its unreclaimed State, sells from ten to fifteen pounds Sterling pr Acre; and from thirty to fifty when Reduced, and in order for cultivation.
Its vicinity to the places abovementioned, & its contiguity to the fine Rivers of Nansemond & Elizabeth on which these places are, gives this tract advantages over almost any other of equal quantity in the United States; & the Canal which is now opening from Elizabeth River to Pasquetanck, a River of Albemarle Land, passing through the same, adds infinitely to its worth—To describe all its advantages, would require more time than my hurry, & the few minutes you allow me, will enable me to do.
The Company have a Plantation, marked on the plat herewith, Dismal Plantation; which is seperate and distinct from the 40,000 Acres. On this there are, or were a number of Negros, as may be seen by the Agents (Mr Jameisons) letter to me—besides some money in hand, or in the loan Office. the quantum I know not.
For the whole of this Interest, be it little or much, and it cannot

be less than 2/21, parts of 40,000 Acres, I will take Five thousand pounds Virginia Currency; estimating dollars at Six Shillings, and other Silver & gold in that proportion, provided the bargain is now struck; but shall not think myself bound by this offer if it is not.

Go: Washington

